Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00816-CV

                          IN THE INTEREST OF A.M.L., a Child

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 12-11-21526-CV
                         Honorable Thomas F. Lee, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because she qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED May 7, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice